The trial court correctly dismissed the complaint for lack of personal jurisdiction over Chemical Bank. Chemical Bank did not transact any business in Ohio within the meaning of Civ. R. 4.3(A)(1) (R.C. 2307.382[A][1]). Chemical Bank entered into a factoring agreement with Beltron Sales outside Ohio in which it acquired an interest in an indebtedness owed Beltron by the Ohio plaintiff, Gold Circle Stores. *Page 15 
While pursuant to its factoring agreement with Beltron, Chemical Bank had certain controls over the activities of Beltron in relation to Gold Circle, the Ohio purchaser, all of those transactions took place outside the state of Ohio. The majority has improperly expanded the words, "transacting any business in this state" to include transacting any business in another state which affects the transaction of business in Ohio. The unequivocal fact is that Chemical Bank did not transact business in Ohio. Chemical Bank simply entered into a financing or factoring agreement with Beltron in another state by which it acquired an interest in property located in Ohio concerning which Beltron transacted business in Ohio. The financing or factoring agreement did not make Chemical Bank the alter ego of Beltron, to be considered as Beltron for the purpose of being amenable to personal jurisdiction in the state of Ohio. Beltron, the party who did transact business in Ohio, was and is subject to personal jurisdiction in Ohio. Chemical Bank did not render itself subject to personal jurisdiction in Ohio by entering into a factoring agreement with Beltron and enforcing contractural rights over Beltron, all in another state, even though there was a direct effect upon Beltron's activities in Ohio.
The judgment of the trial court should be affirmed.